            Case 1:19-cv-08355-OTW Document 22 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
PRISCILIANO CRISTOBAL BONIFACIO,
                                                                 :
                        Plaintiff,                               :      No. 19 –CV- 8355 (OTW)
                                                                 :
                     -against-                                   :      ORDER
                                                                 :
EMPIRE CORNER 2 INC., et al.,                                    :
                                                                 :
                        Defendants.                              :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties have advised the Court that this action has been settled. Accordingly, it is

ORDERED that the above-entitled action be and is hereby dismissed and discontinued without

costs, and without prejudice to the right to reopen the action within thirty days of the date of

this Order if the settlement is not consummated. To be clear, any application to reopen must

be filed within thirty days of this Order; any application to reopen filed thereafter may be

denied solely on that basis.

         Any pending motions shall be terminated as moot, and all conferences shall be vacated.

The Clerk of Court is directed to close the case.


         SO ORDERED.




                                                                       s/ Ona T. Wang
Dated: November 10, 2020                                             Ona T. Wang
       New York, New York                                            United States Magistrate Judge
